This case was tried in the district court upon an agreed statement of facts upon which judgment was entered for plaintiff on the 5th day of August, 1911; and on the same date the defendant E. F. Dunlap filed motion for new trial, which was on the 30th day of August, 1911, overruled, and time then granted in which to serve a case-made. As has been repeatedly held by this court, a motion for a new trial is unauthorized where a case is tried upon an agreed statement of facts alone; and such motion does not operate to extend the period of three days allowed by statute in force at the date of the entry of judgment in this case, and therefore the order entered on the 30th day of August, 1911, extending such time, was a nullity, and does not confer upon this court jurisdiction to consider this case on appeal. See School District No. 38, Hughes County,ex rel. F. M. Hale, Director, v. B. W. Mackey, Co. Treasurer,ante, 144 P. 1032, and cases there cited.
For the reasons stated, the appeal should be dismissed.
By the Court: It is so ordered. *Page 477